     Case 4:19-cv-00532-O Document 18 Filed 12/03/19       Page 1 of 20 PageID 432


                UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                    FORT WORTH DIVISION


Vita Nuova Inc., on behalf of itself and
others similarly situated,

                     Plaintiff,

v.                                          Case No. 4:19-cv-00532-O

Alex M. Azar II, in his official capacity
as Secretary of Health and Human
Services; United States of America,

                     Defendants.


                        BRIEF IN OPPOSITION TO
                    DEFENDANTS’ MOTION TO DISMISS



H. Dustin Fillmore III                      Jonathan F. Mitchell
Texas Bar No. 06996010                      Texas Bar No. 24075463
Charles W. Fillmore                         Mitchell Law PLLC
Texas Bar No. 00785861                      111 Congress Avenue, Suite 400
The Fillmore Law Firm, L.L.P.               Austin, Texas 78701
1200 Summit Avenue, Suite 860               (512) 686-3940 (phone)
Fort Worth, Texas 76102                     (512) 686-3941 (fax)
(817) 332-2351 (phone)                      jonathan@mitchell.law
(817) 870-1859 (fax)
dusty@fillmorefirm.com                      Counsel for Plaintiff
chad@fillmorefirm.com                       and the Proposed Class
   Case 4:19-cv-00532-O Document 18 Filed 12/03/19                                      Page 2 of 20 PageID 433


                                            TABLE OF CONTENTS
Table of contents ...............................................................................................................i
Table of authorities ........................................................................................................... ii
     I. Vita Nuova has standing to seek a declaratory judgment of its rights under the
     Religious Freedom Restoration Act and The Title X statute, and its claim for
     declaratory relief has not become moot ........................................................................ 2
          A.Vita Nuova has standing to seek declaratory relief .............................................. 4
               1. The declaratory relief requested by Vita Nuova will not contradict or
                  collaterally attack any injunction that might be issued against the
                  enforcement of the 2019 rule ....................................................................... 8
               2. The government’s claimed “policy” of exempting religious entities
                  from the abortion-counseling and abortion-referral requirements does
                  not defeat standing ...................................................................................... 9
               3. Vita Nuova is suffering a present-day, non-speculative injury from the
                  uncertainty over its future eligibility to participate in the Title X
                  program .....................................................................................................11
          B. Vita Nuova’s claim for declaratory relief has not become moot .......................... 11
     II. Vita Nuova has standing to challenge 45 C.F.R. § 75.300(d), and the
     government’s recently announced nonenforcement policy does not moot Vita
     Nuova’s claim ............................................................................................................ 13
     III. Vita Nuova has standing to challenge the Church Amendment ............................. 15
Conclusion ..................................................................................................................... 16
Certificate of service ....................................................................................................... 17




brief in opposition to defendants’ motion to dismiss                                                                  Page i of ii
   Case 4:19-cv-00532-O Document 18 Filed 12/03/19                                   Page 3 of 20 PageID 434


                                       TABLE OF AUTHORITIES
Cases
Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014) ....................................................................6
Arizona Grocery Co. v. Atchison, 284 U.S. 370 (1932) ........................................................9
Burlington N. Santa Fe Ry. Co. v. Int’l Bhd. of Teamsters Local 174,
  203 F.3d 703 (9th Cir. 2000) ........................................................................................6
Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011) ...................................6
City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982) .......................................... 14
Davis v. Federal Election Comm’n, 554 U.S. 724 (2008) .................................................... 4
DeOtte v. Azar, 393 F. Supp.3d 490 (N.D. Tex. 2019) .......................................................9
Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280 (2005)........................... 12
Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,
   528 U.S. 167 (2000) ...................................................................................................... 5
Haskell v. Harris, 669 F.3d 1049 (9th Cir. 2012)................................................................6
Hose v. INS, 180 F.3d 992 (9th Cir. 1999)..........................................................................6
Kisor v. Wilkie, 139 S. Ct. 2400 (2019) ..............................................................................9
Massachusetts v. EPA, 549 U.S. 497 (2007) ................................................................... 3, 11
Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139 (2010) ................................................. 4
Movsesian v. Victoria Versicherung AG, 670 F.3d 1067 (9th Cir. 2012).................................6
NextG Networks of NY, Inc. v. City of New York, 513 F.3d 49 (2d Cir. 2008) .................... 13
Northeast Florida Chapter of Associated General Contractors of America v.
  City of Jacksonville, 508 U.S. 656 (1993) ...................................................................... 14
Stenberg v. Carhart, 530 U.S. 914 (2000)......................................................................... 15
Susan B. Anthony List v. Driehaus, 573 U.S. 149 (2014) .............................................. 3, 7, 11
Trinity Lutheran Church of Columbia v. Comer, 137 S. Ct. 2012 (2017) ............................ 14
United States v. De Gross, 960 F.2d 1433 (9th Cir. 1992) ....................................................6
Statutes
28 U.S.C. § 2201(a)....................................................................................................... 1, 2
Other Authorities
Charles Alan Wright et al., Federal Practice and Procedure (4th ed.) ....................... 1, 12, 13
Rules
45 C.F.R. § 75.300(d) ........................................................................................... 13, 14, 15




brief in opposition to defendants’ motion to dismiss                                                              Page ii of ii
   Case 4:19-cv-00532-O Document 18 Filed 12/03/19                 Page 4 of 20 PageID 435


    Vita Nuova is suffering immediate, present-day injury from the legal uncertainty sur-
rounding the rules governing Title X, and it has standing to seek a declaration of its rights
to participate in the Title X program. Vita Nuova intends to apply for Title X funding at the
next available opportunity in 2021, and it is attempting to raise funds and recruit employees
in an effort to establish itself as a credible applicant for Title X funding. See Affidavit of Carol
Everett at ¶ 16 (attached as Exhibit 1). But it is far from certain that Vita Nuova will be
eligible to receive Title X funding in 2021 — even with the 2019 rule in effect — because a
court might re-enjoin the implementation of the 2019 rule, and because a new Administra-
tion might take office and reinstate the compulsory abortion referrals and compulsory abor-
tion counseling. All of this inflicts present-day injury on Vita Nuova by hindering its current
fundraising and recruitment efforts. Several potential donors, for example, are unwilling to
give money to Vita Nuova until it receives judicial assurance that it will remain eligible to
participate in Title X when it applies for funding in 2021 — regardless of which party occupies
the White House, and regardless of whether the 2019 rule survives judicial review. See Affi-
davit of Steven F. Hotze ¶¶ 6–8 (attached as Exhibit 2); Affidavit of Richard W. Humphrey
¶¶ 4–6 (attached as Exhibit 3).

    The uncertain status of Vita Nuova’s rights confers standing to seek declaratory relief.
The continued uncertainty over whether Vita Nuova can even participate in the Title X pro-

gram is already hindering Vita Nuova’s fundraising and recruitment efforts, and it presents a
“substantial risk” that Vita Nuova will be excluded from Title X on account of its religious
beliefs. The Declaratory Judgment Act was designed to provide relief in precisely these types
of situations, where the uncertain status of one’s legal rights inflicts present-day harm or the
substantial risk of future injury. See 28 U.S.C. § 2201(a) (“In a case of actual controversy
within its jurisdiction, . . . any court of the United States . . . may declare the rights and other
legal relations of any interested party seeking such declaration, whether or not further relief
is or could be sought.”); see also 10B Charles Alan Wright et al., Federal Practice and Proce-
dure § 2757 (4th ed.) (“It is clear that in some instances a declaratory judgment is proper


brief in opposition to defendants’ motion to dismiss                                     Page 1 of 17
     Case 4:19-cv-00532-O Document 18 Filed 12/03/19              Page 5 of 20 PageID 436


even though there are future contingencies that will determine whether a controversy ever
actually becomes real.”).

I.      Vita Nuova Has Standing To Seek A Declaratory Judgment Of
        Its Rights Under The Religious Freedom Restoration Act And
        The Title X Statute, And Its Claim For Declaratory Relief Has
        Not Become Moot
      The Ninth Circuit’s order of July 11, 2019, and the Secretary’s decision to begin enforcing
the 2019 rule on July 15, 2019, have mooted most — but not all — of Vita Nuova’s original
claims for relief concerning the Title X statute and the previous regime that the Secretary
had been enforcing. Vita Nuova, for example, can no longer ask the Court to “set aside” the
2000 rules under section 706 of the APA, because the courts have allowed the 2019 rule to
take effect. See Original Complaint (ECF No. 1) at ¶¶ 36(c), 41(c), 45(c), 49(c). A court
cannot “vacate” a rule that has been superseded by a subsequent agency rule. In like manner,

Vita Nuova’s claims for injunctive relief against the Secretary’s enforcement of the 2000 rule
have become moot because the Secretary is no longer enforcing that rule and has no desire
to resume its enforcement. See Original Complaint (ECF No. 1) at ¶¶ 36(b), 41(b), 45(b),
49(b).1 The first amended complaint has abandoned those claims — as it must — in response
to these recent developments.
      But Vita Nuova still has standing seek a declaratory judgment under 28 U.S.C. § 2201,
even though the 2019 rule has been allowed to take effect. Vita Nuova is still suffering pre-
sent-day injury — as well as a “substantial risk” of future injury — because it is far from certain

that the 2019 rule will remain in effect in the spring of 2021, the time at which the next round




1. The Secretary is continuing to enforce the 2000 rule to the extent it permits funding of
   Title X projects that fail to maintain physical separation from abortion-related activities.
   See Compliance with Statutory Program Integrity Requirements, 84 Fed. Reg. 7,714,
   7,791 (March 4, 2019) (quoting 42 C.F.R. § 59.19(a)). But the 2019 rule provides that
   this funding will cease on March 4, 2020, and Vita Nuova will not suﬀer Article III injury
   if the Secretary funds those non-compliant Title X projects during that limited window
   of time.


brief in opposition to defendants’ motion to dismiss                                   Page 2 of 17
   Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 6 of 20 PageID 437


of Title X grantees will be chosen. The ongoing lawsuits against the 2019 rule raise the pro-
spect that a court will vacate the rule or resurrect the nationwide injunctions against its en-
forcement. And the 2019 rule is certain to be revoked if a Democratic Administration takes
office in January 2021. In these circumstances, Vita Nuova is entitled to seek a judicial dec-
laration of its rights under the Religious Freedom Restoration Act and the Title X statute,
before it undertakes the long and arduous process of preparing and submitting a credible
application for Title X funds.
    The uncertain future of the 2019 rule is inflicting present-day injury on Vita Nuova by
hindering its ability to raise funds and recruit employees. See Affidavit of Carol Everett ¶ 16
(“This present-day uncertainty inflicts present-day injury on Vita Nuova, because it hinders
our fundraising efforts as well as our efforts to recruit doctors, nurses, and employees.”)
(attached as Exhibit 1). Several potential donors have told Vita Nuova that they are unwilling
to contribute until Vita Nuova receives judicial assurance that it will remain eligible to par-
ticipate in Title X, regardless of what happens in the ongoing litigation over the 2019 rule.
See Affidavit of Steven F. Hotze ¶¶ 6–8 (attached as Exhibit 2); Affidavit of Richard W.
Humphrey ¶¶ 4–6 (attached as Exhibit 3). This present-day injury is caused by the govern-

ment’s previous enforcement of the 2000 rule and the prospect of its resumed enforcement,
and it will be redressed by a declaration that RFRA and federal conscience-protection laws

prohibit Secretary Azar and his successors from requiring Title X recipients to provide abor-
tion counseling or abortion referrals. See First Amended Complaint (ECF No. 16) at ¶¶ 38.
A judicial declaration of that sort will provide Vita Nuova and its donors and supporters with
the assurance they need to invest in an entity that aspires to become a pro-life Title X recip-
ient.
    Vita Nuova is also facing a “substantial risk” of future injury. See Susan B. Anthony List
v. Driehaus, 573 U.S. 149, 158 (2014) (an allegation of future injury will confer standing if
there is a “‘substantial risk’ that the harm will occur.” (citation omitted)); see also Massachu-
setts v. EPA, 549 U.S. 497, 525 n.23 (2007) (“[E]ven a small probability of injury is sufficient


brief in opposition to defendants’ motion to dismiss                                  Page 3 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                Page 7 of 20 PageID 438


to create a case or controversy — to take a suit out of the category of the hypothetical —
provided of course that the relief sought would, if granted, reduce the probability” (quoting
Village of Elk Grove Village v. Evans, 997 F.2d 328, 329 (7th Cir. 1993)).2 There is a substan-
tial risk, for example, that Vita Nuova will be disqualified from participating in Title X if the
Secretary resumes enforcement of the 2000 rule, in response to either a nationwide injunc-
tion or a new administration that revokes the 2019 rule. The substantial risk of that future
injury is caused by the prospect of the Secretary’s resumed enforcement of the 2000 rule.
And the substantial risk of that future injury will be eliminated by a declaration that RFRA
and the Title X statute prohibit the government from requiring Title X recipients to provide
abortion counseling or abortion referrals. See First Amended Complaint (ECF No. 16) at
¶ 38.
    The government contends that Vita Nuova lacked standing to bring this claim at the
outset of the lawsuit, and it further contends that any “case or controversy” that might have
existed at the time of the original complaint became moot after the Secretary began enforcing
the 2019 rule on July 15, 2019. See Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 8–
13. None of the government’s arguments have merit.

        A.    Vita Nuova Has Standing To Seek Declaratory Relief
    “Standing” is assessed at the outset of a lawsuit, so Vita Nuova’s standing is determined
by the world that existed on July 3, 2019 — the date on which Vita Nuova filed its original
complaint. See Davis v. Federal Election Comm’n, 554 U.S. 724, 734 (2008) (“[T]he standing
inquiry remains focused on whether the party invoking jurisdiction had the requisite stake in
the outcome when the suit was filed.” (emphasis added)). Events that occurred after July 3,
2019 — such as the Ninth Circuit’s order of July 11, 2019, and the Secretary decision to begin
enforcing the 2019 rule on July 15, 2019 — are relevant only in considering whether Vita


2. See also Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139 (2010) (conferring standing
   on conventional alfalfa farmers to challenge an agency decision that gave rise to a “sig-
   nificant risk of gene flow to non-genetically-engineered varieties of alfalfa.”).


brief in opposition to defendants’ motion to dismiss                                  Page 4 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                   Page 8 of 20 PageID 439


Nuova’s claims have become moot. See Friends of the Earth, Inc. v. Laidlaw Environmental
Services (TOC), Inc., 528 U.S. 167, 184 (2000) (warning courts and litigants not to conflate
standing and mootness). We will first discuss Vita Nuova’s standing to seek a judicial decla-
ration of its rights, and then consider whether post-filing events have mooted Vita Nuova’s
claims.
    The Secretary was enforcing the 2000 rule and not the 2019 rule when Vita Nuova sued
on July 3, 2019, and the Secretary did not begin enforcing the 2019 rule until July 15, 2019 —
nearly two weeks after Vita Nuova filed its lawsuit. The Secretary was enforcing the 2000
rule because the federal district courts in Washington v. Azar and Oregon v. Azar had issued
nationwide injunctions against the 2019 rule before it took effect. A three-judge panel of the
Ninth Circuit stayed those nationwide injunctions on June 20, 2019 — 13 days before Vita
Nuova filed its lawsuit. See Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 5; see also
Complaint (ECF No. 1) ¶ 26. But the Secretary continued enforcing the 2000 rule after the
Ninth Circuit issued its stay, and did not begin enforcing the 2019 rule until July 15, 2019.3
The Secretary’s delay was understandable, because the Ninth Circuit’s en banc rehearing
order of July 3, 2019, led many to believe that the Court had vacated its earlier stay of the

nationwide injunctions, and that the nationwide injunctions (and the 2000 rule) remained
in effect. The Court wrote:

          Upon the vote of a majority of nonrecused active judges, it is ordered that
          these cases be reheard en banc pursuant to Federal Rule of Appellate Procedure
          35(a) and Circuit Rule 35-3. The three-judge panel Order on Motions for Stay
          Pending Appeal in these cases shall not be cited as precedent by or to any court of
          the Ninth Circuit.




3. See Oﬃce of Population Aﬀairs, Title X Final Rule Compliance and Enforcement, avail-
   able at https://bit.ly/3224GdH (last visited on December 3, 2019) (“Guidance sent to
   the grantees stated that compliance with the requirements of the Final Rule, except for
   the physical-separation requirements, was required as of Monday, July 15, 2019.”) (at-
   tached as Exhibit 4).


brief in opposition to defendants’ motion to dismiss                                     Page 5 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                Page 9 of 20 PageID 440


See Exhibit 6 (emphasis added). In addition, the Ninth Circuit has frequently described its
en banc rehearing orders effecting a “vacatur” of the panel’s decision and judgment. See, e.g.,
Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (“We vacated the panel decision and
granted rehearing en banc.”); Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 944 (9th
Cir. 2011) (“We vacated the panel’s decision after a majority of our court’s non-recused active
judges voted to rehear the appeal en banc”).4 So neither the stay of the nationwide injunc-
tions nor the en banc rehearing order of July 3, 2019, led the Secretary to begin enforcing the
2019 rule, and the Secretary was continuing to enforce the 2000 rule when Vita Nuova sued
on July 3, 2019.5
    The en banc Ninth Circuit, however, issued an order on July 11, 2019, which clarified
that its order of July 3, 2019, had not vacated the earlier stay of the nationwide injunctions:

       Pursuant to prior order of the Court upon granting reconsideration en banc,
       the three-judge panel Order on Motions for Stay Pending Appeal in these cases
       was ordered not be cited as precedent by or to any court of the Ninth Circuit.
       However, the order granting reconsideration en banc did not vacate the stay


4. See also Burlington N. Santa Fe Ry. Co. v. Int’l Bhd. of Teamsters Local 174, 203 F.3d 703,
   706 (9th Cir. 2000), as amended (Mar. 8, 2000) (“We vacated the panel’s decision and
   agreed to rehear the appeal en banc.”); Hose v. INS, 180 F.3d 992, 994 (9th Cir. 1999)
   (“We vacated the panel’s decision and agreed to rehear the appeal en banc.”); United
   States v. De Gross, 960 F.2d 1433, 1435 (9th Cir. 1992) (“The panel’s judgment was va-
   cated, however, by our decision to rehear this case en banc.”). Other rulings of the Ninth
   Circuit declare that an en banc rehearing order vacates the panel’s “opinion.” See, e.g.,
   Movsesian v. Victoria Versicherung AG, 670 F.3d 1067, 1071 (9th Cir. 2012) (“We then
   took this case en banc, thereby vacating the panel’s opinion.”); Haskell v. Harris, 669
   F.3d 1049, 1055 n.2 (9th Cir. 2012) (“The case was called en banc, thereby vacating the
   panel opinion.”).
5. See Oﬃce of Population Aﬀairs, Title X Final Rule Compliance and Enforcement, avail-
   able at https://bit.ly/3224GdH (last visited on December 3, 2019) (attached as Exhibit
   A) (“Guidance sent to the grantees stated that compliance with the requirements of the
   Final Rule, except for the physical-separation requirements, was required as of Monday,
   July 15, 2019.” (emphasis added)); E-mail from Shannon O. Royce, Esq, Director of The
   Partnership Center at the U.S. Department of Health and Human Services (attached as
   Exhibit 5) (“Compliance with the requirements of the Final Rule, except for the physical-
   separation requirements, is therefore required as of Monday, July 15, 2019.” (emphasis
   added)).


brief in opposition to defendants’ motion to dismiss                                 Page 6 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                Page 10 of 20 PageID 441


       order itself, so it remains in effect. Thus, the motions for administrative stay
       remain pending and were not mooted by the grant of reconsideration en banc.
See Exhibit 7. It was only after the Ninth Circuit issued this clarifying order that the Secretary
began enforcing the 2019 rule on July 15, 2019. See footnote 5, supra.
    The standing question turns on whether Vita Nuova was suffering Article III injury on

July 3, 2019 — the date on which Vita Nuova filed suit — and whether any of Vita Nuova’s
requested relief would redress the injuries that existed on that date. It is undisputed that the
Secretary was enforcing the 2000 rule — and not the 2019 rule — when Vita Nuova filed its
lawsuit on July 3, 2019, even though the Ninth Circuit would have allowed the Secretary to
begin enforcing the 2019 rule as early as June 20, 2019.6 Because Vita Nuova is unwilling to
provide abortion counseling or abortion referrals, it was ineligible to participate in the Title
X program on July 3, 2019, and there was a substantial risk that Vita Nuova would remain
ineligible when it intends to apply for Title X funding in 2021. See Susan B. Anthony List v.
Driehaus, 573 U.S. 149, 158 (2014) (an allegation of future injury will confer standing if there
is a “‘substantial risk’ that the harm will occur.” (citation omitted).7 The substantial risk of
Vita Nuova’s future ineligibility came from the prospect that the Secretary would continue
or resume enforcement of the 2000 rule, either on account of the nationwide injunctions or

on account of a new administration that revokes the 2019 rule.
    The government denies that Vita Nuova could assert injury in fact on July 3, 2019, be-

cause it says “there was no injunction of the 2019 rule in effect at the time Plaintiff filed its
suit.” Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 8. But the government was still


6. Vita Nuova’s complaint misconstrued the Ninth Circuit’s en banc rehearing order of July
   3, 2019, when it wrote: “On July 3, 2019, however, the Ninth Circuit ordered the Wash-
   ington, Oregon, and California cases reheard en banc and vacated the earlier stay issued
   by the three-judge panel. As a result of this order, the injunctions issued in Washington,
   Oregon, and California remain in force.” Complaint (ECF No. 1) ¶ 29. The Ninth Cir-
   cuit’s subsequent order of July 11, 2019 — which issued after Vita Nuova filed its com-
   plaint on July 3, 2019 — made clear that the previous order had not vacated the stay and
   had not resurrected the nationwide injunctions.
7. The “substantial risk” of Vita Nuova’s future exclusion comes from


brief in opposition to defendants’ motion to dismiss                                   Page 7 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 11 of 20 PageID 442


enforcing the 2000 rule on July 3, 2019, and it did not start enforcing the 2019 rule until after
the Ninth Circuit issued its order of July 11, 2019, which clarified that the stay of the nation-
wide injunctions remained in effect. In all events, Vita Nuova would have had standing even
if the Secretary had been enforcing the 2019 rule on or before July 3, 2019, because Vita
Nuova’s injury — and its need for declaratory relief — comes from the continued uncertainty
over whether Vita Nuova will be eligible for Title X funding in 2021 on account of its pro-
life practices and beliefs.
    The government contests Vita Nuova’s theory of standing on three additional grounds,
but none of its arguments have merit.

               1.      The Declaratory Relief Requested By Vita Nuova Will Not
                       Contradict Or Collaterally Attack Any Injunction That Might Be
                       Issued Against The Enforcement Of The 2019 Rule
    The government claims that Vita Nuova’s requested relief is improper because it will
“interfere with the remedial authority of other district courts” and “collaterally attack a (hy-
pothetical) adverse decision in another federal court.” Defs.’ Mot. to Dismiss Am. Compl.
(ECF No. 17) at 10, 11. The government is mistaken. The declaratory relief that Vita Nuova
is seeking will not undermine, contradict, or in any way interfere with an injunction that
blocks Secretary Azar from enforcing the 2019 rule. And the Secretary can comply with a
nationwide injunction that forbids him to implement the 2019 rule while simultaneously

obeying a declaratory judgment from this Court that preserves Vita Nuova’s right to partic-
ipate in the Title X program. Vita Nuova is asserting its own rights under the Religious
Freedom Restoration Act and federal conscience-protection laws, and whether those statutes
protect Vita Nuova and other pro-life entities has nothing to do with the procedural or sub-
stantive validity of the 2019 rule. The government is equating an injunction that forbids
Secretary Azar to enforce the 2019 rule with an injunction that directs the Secretary to ex-
clude Vita Nuova from the Title X program.




brief in opposition to defendants’ motion to dismiss                                  Page 8 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 12 of 20 PageID 443


    The requested relief is no different from the situation in DeOtte v. Azar, 393 F. Supp.3d
490 (N.D. Tex. 2019), where the plaintiffs filed suit after a federal district court in Philadel-
phia had issued a nationwide injunction against the enforcement of a rule that would have
established religious exemptions to the Obama Administration’s Contraceptive Mandate. The
plaintiffs in DeOtte argued that the Religious Freedom Restoration Act compelled the reli-
gious exemptions described in the now-enjoined rule, and asked the Court to issue declara-
tory and injunctive relief to protect their statutory rights under RFRA. The Court granted
the requested relief, but nothing in the Court’s injunction “interfered with” or “collaterally
attacked” the nationwide injunction entered in Philadelphia. The nationwide injunction
merely prevented federal officials from enforcing their rule, and federal officials can fully
comply with that injunction while simultaneously obeying the judgment in DeOtte. The Sec-
retary can likewise simultaneously comply with the requested declaratory relief and any in-
junctions that might be entered against the enforcement of the 2019 rule.

              2.      The Government’s Claimed “Policy” Of Exempting Religious
                      Entities From The Abortion-Counseling and Abortion-Referral
                      Requirements Does Not Defeat Standing
    The government also tries to defeat standing by claiming that it would have exempted
Vita Nuova and other religious objectors from the requirement to provide abortion counsel-
ing and abortion referrals, and it claims that it has had a “policy” to this effect since 2008.

See Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 11–12. But an agency cannot “inter-
pret” its rules to create exemptions when the text imposes a categorical requirement. See
Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019) (forbidding courts to defer to an agency’s in-
terpretation of its rules “unless the regulation is genuinely ambiguous.”); id. (“[B]efore con-
cluding that a rule is genuinely ambiguous, a court must exhaust all the ‘traditional tools’ of
construction.”). And an agency has no authority to depart from the unambiguous language
a rule that has gone through notice-and-comment procedures. See Arizona Grocery Co. v.
Atchison, 284 U.S. 370, 390 (1932) (forbidding agencies to change rules in an adjudication).




brief in opposition to defendants’ motion to dismiss                                  Page 9 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 13 of 20 PageID 444


    The government is also mistaken to claim that HHS has a “longstanding policy” of not
enforcing abortion counseling and referral requirements against objecting entities such as
Vita Nuova. Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 12. The conscience rule
that HHS announced on December 19, 2008, which acknowledged for the first time that the
abortion counseling and referral requirements in the 2000 rule violate federal conscience-
protection statutes,8 was rescinded promptly after President Obama took office,9 and there is
no evidence that the Obama Administration’s HHS shared the Bush Administration’s view
that religious entities should be exempt from the abortion counseling and referral require-
ments in the 2000 rule. Indeed, there were no pro-life entities that were awarded Title X
grants during the Obama Administration.10 And the agency’s supposed “policy” of exempt-
ing religious objectors from the requirements to provide abortion counseling and abortion
referrals is not binding on any future Secretary or future Administration, which can unilater-
ally revoke this policy and exclude Vita Nuova from the Title X program on account of its
refusal to provide abortion counseling and abortion referrals. It is this uncertainty and lack
of assurance that is inflicting Article III injury on Vita Nuova, which is why Vita Nuova seeks
a judicial declaration that it can remain eligible to participate in Title X notwithstanding its

pro-life beliefs and practices — before it invests resources in applying for Title X funds.




8. See Ensuring That Department of Health and Human Services Funds Do Not Support
    Coercive or Discriminatory Policies or Practices in Violation of Federal Law, 73 Fed.
    Reg. 78,072, 78,087 (December 19, 2008)
9. See Rescission of the Regulation Entitled ‘‘Ensuring That Department of Health and
    Human Services Funds Do Not Support Coercive or Discriminatory Policies or Practices
    in Violation of Federal Law’’; Proposal, 74 Fed. Reg. 10207 (March 10, 2009); Regula-
    tion for the Enforcement of Federal Health Care Provider Conscience Protection Laws,
    76 Fed. Reg. 9968 (February 25, 2011).
10. The first pro-life entity to receive a Title X grant is Obria, which was awarded $5.1 million
    in Title X funds by the Trump Administration. See Kenneth P. Vogel and Robert Pear,
    Trump Administration Gives Family Planning Grant to Anti-Abortion Group, New York
    Times          (March           29,          2019),        available       at       https://
    www.nytimes.com/2019/03/29/us/politics/trump-grant-abortion.html


brief in opposition to defendants’ motion to dismiss                                 Page 10 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 14 of 20 PageID 445


              3.      Vita Nuova Is Suffering A Present-Day, Non-Speculative Injury
                      From The Uncertainty Over Its Future Eligibility To Participate
                      In The Title X Program
    Finally, the government claims that Vita Nuova’s alleged injuries are too speculative to
support Article III standing. Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 12–13. But

Vita Nuova is suffering an immediate, present-day injury over the uncertainty surrounding
the 2019 rule and the uncertainty surrounding whether Vita Nuova will be eligible to partic-
ipate in Title X when the next round of grants is awarded in 2021. It has crimped Vita Nuova’s
fundraising and recruitment efforts. See Affidavit of Carol Everett ¶ 16; Affidavit of Steven

F. Hotze ¶¶ 6–8 (attached as Exhibit 2); Affidavit of Richard W. Humphrey ¶¶ 4–6 (at-
tached as Exhibit 3). And it imposes a “substantial risk” that Vita Nuova’s future application
for Title X funds will be disqualified (or at least disfavored) on account of Vita Nuova’s un-
willingness to provide abortion counseling or abortion referrals. See Susan B. Anthony List,
573 U.S. at 158 (an allegation of future injury will confer standing if there is a “‘substantial
risk’ that the harm will occur.” (citation omitted)); Massachusetts, 549 U.S. at 525 n.23 (2007)
(“[E]ven a small probability of injury is sufficient to create a case or controversy — to take a
suit out of the category of the hypothetical — provided of course that the relief sought would,
if granted, reduce the probability” (citation omitted)). There is nothing “conjectural” about
these alleged injuries — and even if there were, the risk of future injury is enough to confer
standing under the Supreme Court’s precedents.

       B.     Vita Nuova’s Claim For Declaratory Relief Has Not Become Moot
    The government also argues that the Ninth Circuit’s order of July 11, 2019, moots Vita
Nuova’s claims by clarifying that the 2019 rule is in full force and effect. See Defs.’ Mot. to
Dismiss Am. Compl. (ECF No. 17) at 8–9. We acknowledge that Vita Nuova can no longer
pursue its now-abandoned APA claims against the 2000 rule in light of the Ninth Circuit’s
announcement. The APA claims were asking this Court to formally vacate and “set aside”
the 2000 rule under 5 U.S.C. § 706, and a court cannot “set aside” an agency rule that has
been repealed by a subsequent regulation. We also acknowledge that the Secretary’s decision



brief in opposition to defendants’ motion to dismiss                                Page 11 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19              Page 15 of 20 PageID 446


to cease enforcement of the 2000 rule on July 15, 2019, moots Vita Nuova’s previously as-
serted claims for injunctive relief. A court cannot enjoin a government official from enforcing
an agency rule that has already been repealed and that is no longer being enforced.
    But none of this moots Vita Nuova’s claims for declaratory relief under 28 U.S.C. § 2201.
Vita Nuova continues to suffer present-day injury — as well as a “substantial risk” of future
injury — from the uncertain status of its rights under RFRA, the Title X statute, and federal
conscience-protection laws. See supra, at 3–4. And these injuries are more than sufficient to
allow Vita Nuova to seek a judicial declaration of its rights, even after the Ninth Circuit’s
order of July 11, 2019, and the Secretary’s decision to begin enforcing the 2019 rule on July
15, 2019.
    Neither the Ninth Circuit’s ruling nor the Secretary’s recent actions provide any assur-
ance to Vita Nuova that it will remain eligible for Title X funding when the next round of
grants are awarded in the spring of 2021. The legality and enforceability of the 2019 rule
continues to be litigated in both the Fourth and the Ninth Circuits, and the Ninth Circuit’s
decision to stay the nationwide injunctions in Washington and Oregon is not the final word
on the matter. See Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 291 n.7

(2005) (holding that a ruling from the Delaware Supreme Court does not moot an ongoing
case because defendant “will petition [the U.S. Supreme] Court for a writ of certiorari”).

The Secretary’s decision to begin enforcing the 2019 rule also does not remove the uncer-
tainty, because the 2019 rule is certain to be revoked if a Democratic Administration takes
office in January of 2021. See 10B Charles Alan Wright et al., Federal Practice and Procedure
§ 2757 (4th ed.) (“It is clear that in some instances a declaratory judgment is proper even
though there are future contingencies that will determine whether a controversy ever actually
becomes real.”).
    The government cites numerous authorities that hold (correctly) that a challenge to a
statute or agency rule becomes moot when the challenged law is repealed. See Defs.’ Mot. to




brief in opposition to defendants’ motion to dismiss                               Page 12 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 16 of 20 PageID 447


Dismiss Am. Compl. (ECF No. 17) at 8–9.11 But none of these cases support the govern-
ment’s mootness argument because Vita Nuova is no longer challenging the 2000 rule, and
it has expressly abandoned its APA challenge and its request for an injunction against the
2000 rule’s enforcement. Vita Nuova is merely asking the Court for a declaration of its rights
under the Religious Freedom Restoration Act and the Title X statute; it is seeking relief only
against the Secretary rather than the rules that his predecessors enacted.

II.     Vita Nuova Has Standing To Challenge 45 C.F.R. § 75.300(d), And
        The Government’s Recently Announced Nonenforcement Policy
        Does Not Moot Vita Nuova’s Claim
      45 C.F.R. § 75.300(d) compels every HHS grant recipient to recognize same-sex mar-
riage, with no exceptions for religious entities. This rule categorically disqualifies Vita Nuova
from participating in Title X, because Vita Nuova is a Christian organization and refuses to
recognize same-sex marriage on account of its Christian faith. Unless this rule is vacated or
its enforcement enjoined, Vita Nuova will not be eligible to receive Title X funds, and the
efforts and resources that it invests in applying for Title X funds will be wasted.
      The government denies that Vita Nuova has standing to challenge 45 C.F.R. § 75.300(d)
because Vita Nuova has “never applied for Title X funds or sought to be a subrecipient under
a Title X grant.” Defs.’ Mot. to Dismiss Am. Compl. (ECF No. 17) at 14. But one does not
need to be a previous applicant to have standing to challenge an exclusionary or discrimina-




11. Some courts allow a party to continue challenging a repealed or expired agency rule if
    there “‘if there is a reasonably concrete basis to anticipate that the expired rule will be
    reenacted in a form that will raise the same questions.’” NextG Networks of NY, Inc. v.
    City of New York, 513 F.3d 49, 54 (2d Cir. 2008) (quoting Catanzano v. Wing, 277 F.3d
    99, 107 (2d Cir. 2001)); see also 13C Charles Alan Wright et al., Federal Practice and
    Procedure § 3533.6 (3d ed.) (“Expiration will not moot an attack, moreover, if there is
    a reasonably concrete basis to anticipate that the expired rule will be reenacted in a form
    that will raise the same questions.”). Vita Nuova does not believe that the prospect of
    the Fourth or Ninth Circuit’s re-enjoining the enforcement of the 2019 rule (and thereby
    reviving the 2000 rule) is suﬃciently “concrete” to justify invoking this exception to
    mootness.


brief in opposition to defendants’ motion to dismiss                                  Page 13 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                Page 17 of 20 PageID 448


tory policy. If a university excludes blacks from admission, for example, any prospective stu-
dent has standing to challenge this policy so long as they intend to apply to that university
in the future; standing would not be limited to previously rejected applicants. For the same
reason, the government is wrong to assert that Vita Nuova must show that it will qualify for
Title X funds when it applies for those funds in 2021. See id. The “injury” comes from the
obstacle that 45 C.F.R. § 75.300(d) imposes to Vita Nuova’s participation in the Title X
program, and Vita Nuova need not show that will qualify for Title X funds in the absence of
that obstacle, any more than a college applicant needs to show that he would have been
admitted in the absence of a discriminatory or exclusionary admissions policy. See Northeast
Florida Chapter of Associated General Contractors of America v. City of Jacksonville, 508 U.S.
656, 666 (1993) (“When the government erects a barrier that makes it more difficult for
members of one group to obtain a benefit than it is for members of another group, a member
of the former group seeking to challenge the barrier need not allege that he would have
obtained the benefit but for the barrier in order to establish standing.”).
    The Secretary’s recently announced Notice of Non-Enforcement does not moot Vita
Nuova’s claim. A defendant’s voluntary cessation of allegedly unlawful conduct does not

moot a case. See City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982) (“It is
well settled that a defendant’s voluntary cessation of a challenged practice does not deprive a

federal court of its power to determine the legality of the practice.”); see also Trinity Lutheran
Church of Columbia v. Comer, 137 S. Ct. 2012, 2019 n.1 (2017). The government issued this
non-enforcement policy after Vita Nuova filed its lawsuit, and it cannot use this post-filing
change of policy to thwart judicial review. The Notice of Proposed Rulemaking is likewise
incapable of mooting Vita Nuova’s claim, as 45 C.F.R. § 75.300(d) remains in effect until the
rulemaking process is completed. The government cites no authority allowing a mere Notice
of Proposed Rulemaking to moot an ongoing challenge to an agency rule.




brief in opposition to defendants’ motion to dismiss                                  Page 14 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19               Page 18 of 20 PageID 449


       Nor can a governmental entity escape judicial review of an unlawful or unconstitutional
rule by disclaiming an intent to enforce the rule according to its terms. In Stenberg v. Car-
hart, 530 U.S. 914 (2000), for example, the Court conferred standing on abortion providers
who challenged Nebraska’s partial-birth abortion statute on the ground that it would pro-
hibit the dilation and evacuation (D&E) procedure — despite the fact that the Attorney Gen-
eral of Nebraska had specifically disclaimed an intent to enforce the statute against any doctor
who performed D&E abortions. See id. at 938–46. The Court allowed the doctors’ challenge
to proceed because “future Attorneys General may choose to pursue physicians who use D
& E procedures,” and the mere possibility that a future Attorney General might enforce the
statute against the D&E not only imposed an Article III injury on abortion providers, but
also violated the Constitution by imposing an “undue burden” on women seeking abortions.
See id. at 945–46. So too here — the agency’s recently announced nonenforcement policy is
not binding on anyone, and any future Secretary or future Administration can change this
policy and exclude Vita Nuova from the Title X program.
       Finally, the government is wrong to claim that Vita Nuova must allege that HHS will
“enforce” 45 C.F.R. § 75.300(d) against it. 45 C.F.R. § 75.300(d) is not a regulation that

gets implemented through enforcement proceedings. Instead, it purports to establish a qual-
ification for receiving HHS grants. Vita Nuova no more needs to allege a future “enforce-

ment” proceeding than a prospective college applicant who challenges a discriminatory or
exclusionary admissions policy. 45 C.F.R. § 75.300(d) renders Vita Nuova ineligible to par-
ticipate in Title X, and the Vita Nuova’s injury comes from the exclusion rather than enforce-
ment.

III.     Vita Nuova Has Standing To Challenge The Church Amendment
       The Church Amendment, like 45 C.F.R. § 75.300(d), renders Vita Nuova ineligible for
Title X funds. But it disqualifies Vita Nuova on account of its refusal to employ individuals

who perform or assist in elective abortions. As a pro-life entity, Vita Nuova requires all of its




brief in opposition to defendants’ motion to dismiss                                 Page 15 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19                Page 19 of 20 PageID 450


employees to respect the sanctity of human life at all times, both on and off the job, and it
cannot operate as a pro-life organization if its employees perform or promote abortions on
the side.
    The government argues that Vita Nuova must allege that it has been “forced to employ”
individuals who aid or abet abortions before it can have standing to challenge the Church
Amendment. But the Church Amendment is inflicting present-day injury on Vita Nuova —
as well as a “substantial risk” of future injury — because it prohibits Vita Nuova from receiv-
ing Title X funds unless it changes its employment practices and stops “discriminating”
against those who perform or assist in elective abortions. Vita Nuova will never agree to
change those policies as a condition of receiving federal funds, and the Church Amendment
inflicts injury in fact by forcing Vita Nuova to choose between forfeiting Title X funding or
forfeiting its status as a pro-life, Christian organization.

                                       CONCLUSION
    The defendants’ motion to dismiss should be denied.

                                                  Respectfully submitted.

                                                   /s/ Jonathan F. Mitchell
 H. Dustin Fillmore III                           Jonathan F. Mitchell
 Texas Bar No. 06996010                           Texas Bar No. 24075463
 Charles W. Fillmore                              Mitchell Law PLLC
 Texas Bar No. 00785861                           111 Congress Avenue, Suite 400
 The Fillmore Law Firm, L.L.P.                    Austin, Texas 78701
 1200 Summit Avenue, Suite 860                    (512) 686-3940 (phone)
 Fort Worth, Texas 76102                          (512) 686-3941 (fax)
 (817) 332-2351 (phone)                           jonathan@mitchell.law
 (817) 870-1859 (fax)
 dusty@fillmorefirm.com
 chad@fillmorefirm.com
                                                  Counsel for Plaintiff
 Dated: December 3, 2019                          and the Proposed Class




brief in opposition to defendants’ motion to dismiss                               Page 16 of 17
  Case 4:19-cv-00532-O Document 18 Filed 12/03/19          Page 20 of 20 PageID 451


                             CERTIFICATE OF SERVICE
    I certify that on December 3, 2019, I served this document through CM/ECF upon:

A ndrew M. Bernie
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 616-8488 (phone)
(202) 616-8470 (fax)
andrew.m.bernie@usdoj.gov

Counsel for the Defendants
                                           /s/ Jonathan F. Mitchell
                                          Jonathan F. Mitchell
                                          Counsel for Plaintiff
                                          and the Proposed Class




brief in opposition to defendants’ motion to dismiss                       Page 17 of 17
